                         IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

KENNETH K.1,                                           No. 3:17-cv-01271-JR

                       Plaintiff,

       v.

NANCY A. BERRYHILL, Acting                             ORDER
Commissioner of Social Security,

                       Defendant.

HERNANDEZ, District Judge:

       Magistrate Judge Russo issued a Findings and Recommendation (#31) on December 19,

2018, in which she recommends that this Court affirm the Commissioner's decision to deny

Plaintiff's applications for disability insurance benefits and supplemental security income. The

matter is now before me pursuant to 28 U.S.C. § 636(b)(1)(B) and Federal Rule of Civil

Procedure 72(b).

       Because no objections to the Magistrate Judge's Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v. Reyna-


       1
         In the interest of privacy, this Order uses only the first name and the initial of the last
name of the non-governmental party or parties in this case.

1 - ORDER
Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840

F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge's

report to which objections have been made). Having reviewed the legal principles de novo, I find

no error.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Russo's Findings & Recommendation [31].

Accordingly, the Commissioner's decision denying Plaintiff's applications for disability insurance

benefits and supplemental security income is affirmed.

       IT IS SO ORDERED.



               DATED this            day of                   , 2019.




                                                    MARCO A. HERNANDEZ
                                                    United States District Judge




2 - ORDER
